Citation Nr: 1531785	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-20 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for paroxysmal atrial flutter/fibrillation, status post-radio frequency ablation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to July 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the benefit sought on appeal.

The Veteran testified at a Board hearing via video conference in April 2015 before the undersigned.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA heart examination was conducted in June 2010, and the examiner opined that it was not at least as likely as not that the Veteran's heart disorder diagnosed in 1999 was causally connected to the August 1990 chest pains noted in the service treatment records.  The opinion was premised on the absence of a diagnosis in service.  It does not appear that the Veteran's reports of symptoms and in-service treatment were fully considered.  Service treatment records show complaints of chest pain.  Although the records do not show a heart disease, the Veteran testified after the VA examination that diagnostic testing, such as an EKG, was not conducted in service. 

Private records of 1999 corroborate the Veteran's reports of on-and-off symptoms since age 26 or 27, and that he underwent a catheterization when he was 28 years of age.  No abnormalities were revealed by the procedure.  The Veteran was born in 1970, so he would have been 26 in 1996.  In another private record dated in 1999, however, he reported that his symptoms started seven years earlier, which would have been in 1992-the year he separated from active service.

In addition, the Veteran is a Persian Gulf Veteran.  As such, he is entitled to service connection for undiagnosed illnesses, and medically unexplained chronic multisymptom illness that is manifested by a cluster of signs or symptoms.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(2) (2014).

A new examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination to determine whether he has a current heart disease related to a disease or injury in service; or qualifying chronic disability.  The examiner should note that the claims folder was reviewed.

The examiner should answer the following questions:

1)  Does the Veteran have a current heart disease, to include paroxysmal atrial flutter/fibrillation, residuals of post-radio frequency ablation?  This would include any such disease present at any time since 2009.

2)  If the Veteran has a current heart disease, is it related to the symptoms, including chest pain, reported in service?  Reference the entry in the service treatment records dated in August 1990 which notes the Veteran's complaints of chest pain, the Veteran's reports of on and off symptoms since that time, and testimony that diagnostic testing was not conducted in service.  

3) Are there objective indications of a chronic disability manifested by chest pains or other symptoms of an undiagnosed illness?

4) Is the claimed disability a medically unexplained chronic multisymptom illness that is manifested by a cluster of signs or symptoms?  

5) If the answer to questions 3) or 4) is affirmative, has the disability existed for 6 months or more, and what are the manifestations of the disability?

Provide reasons for these opinions.  The Veteran's reports must be considered when addressing the above questions; and, that the absence of documented medical treatment, alone, without explanation of its significance, is not a sufficient reason for a negative opinion.

2.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


